ORDER

PER CURIAM.
Joseph Washington (appellant) appeals his sentence as a prior and persistent offender to two consecutive life sentences and a concurrent term of fifteen years following the jury’s verdict adjudging him guilty of two counts of first degree robbery and one count of felonious restraint and the motion court’s denial of his motion for post conviction relief.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the basis for this order. The judgment is affirmed pursuant to Rules 30.25(b) and 84.16(b).